  Case 4:20-cv-05640-YGR Document 551-15 Filed 04/30/21 Page 1 of 3




              EXHIBIT A
Redacted Version of Document Sought to
               be Sealed
                                                                  Case 4:20-cv-05640-YGR Document 551-15 Filed 04/30/21 Page 2 of 3


Minecraft Gross Sales Revenue USD (in millions)

                                                                                                               Samsung
                  iOS (Gross)              Android (Gross)           Amazon (Gross)      Windows Phone (Gross)                      Win10 (Gross)               Java (Gross *)                      Sony (Gross)                         Xbox (Gross)             Nintendo (Gross)
                                                                                                                (Gross)
                    App                        App                        App                   App                   App         App                               App                       App                                  App




                                                                                                                 Redacted
                                 IAPs                      IAPs                   IAPs                    IAPs                             IAPs     Bundles                      IAPs                      IAPs    Bundles                      IAPs    Bundles   Bundles        IAPs
              purchases                  purchases                  purchases             purchases             purchases   purchases                         purchases                 purchases                            purchases
       2015
       2016
       2017
       2018
       2019
       2020



*               Redacted




Key:
       App purchases      Base Game only
           IAPs           Virtual Currency, Subscripions, Add‐Ons
         Bundles          Base Game + IAP
                                      Case 4:20-cv-05640-YGR Document 551-15 Filed 04/30/21 Page 3 of 3


Minecraft Sales Units (in millions)

                                             Windows
                 iOS        Android    Amazon          Samsung          Win10          Java           Sony                Xbox          Nintendo
                                              Phone
               Downloads Downloads Downloads Downloads Downloads Downloads Downloads Downloads Downloads Downloads Downloads Downloads Downloads




                                                    Redacted
                   (App)     (App)     (App)     (App)     (App)     (App)    (Bundle)    (App)    (App)   (Bundle)    (App)   (Bundle)   (Bundle)
        2015
        2016
        2017
        2018
        2019
        2020




Key:
       App purchases      Base Game only
         Bundles          Base Game + IAP
